Citation Nr: 0705412	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-16 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for inactive non-
pulmonary tuberculosis of the right kidney, complicated by 
hydronephroic changes and multiple renal calculus, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).   

The issue of entitlement to service connection for dementia 
and the issue of entitlement to service connection for 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right kidney disability doest not currently 
cause the veteran to have renal stones, abnormal albumin, 
abnormal BUN, or hypertension at least 40 percent disabling 
under Diagnostic Code 7101.

2.  The veteran did not serve in combat and the claimed 
stressors can not be verified.


CONCLUSIONS OF LAW

1.  The criteria for a evaluation in excess of 30 percent for 
inactive non-pulmonary tuberculosis of the right kidney, 
complicated by hydronephroic changes and multiple renal 
calculus, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.88(b), 4.89, 4.115(a), 4.115(b), Diagnostic 
Codes 7505, 7508, and 7509 (2006).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish an increased rating or an effective date with 
respect to his PTSD claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for PTSD.  Consequently, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to increased 
ratings or effective dates.

With respect to the veteran's claim for an increased rating, 
the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date.  However, 
as explained below the Board has determined that an increased 
rating is not warranted, and no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
effective dates.

In an October 2001 letter, prior to the initial adjudication 
of this claim, the RO informed the veteran of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and service personnel 
records have been obtained.  The veteran's VA medical records 
have also been obtained.  The veteran has been afforded a VA 
medical examination for rating purposes.  The October 2005 
supplemental statement of the case (SSOC) noted that VA 
treatment reports showed that the veteran reported receiving 
treatment from an outside urologist.  The RO provided an 
authorization form with the SSOC and invited the veteran to 
return the form with the name and location of the medical 
provider so that VA could attempt to obtain the records.  No 
authorization form was returned to VA.  VA's duty to assist 
veterans in the development of their claims is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A 
veteran cannot remain passive when he has information vital 
to his claim.  Id.  Accordingly, the Board must make its 
determination on the evidence which is currently of record as 
the Board is unaware of any additional obtainable evidence.  

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Right Knee - Increased Rating

The veteran was granted a 100 percent rating for active 
tuberculosis of the right kidney complicated by 
pyelonephritis and renal calculus, effective from December 
18, 1968.  The veteran's rating was reduced to 30 percent 
effective July 14, 1983.  The veteran has had a 30 percent 
rating in effect ever since.  Since the veteran has now had a 
30 percent rating for his right kidney disability in effect 
for over 20 years, the current 30 percent rating is protected 
from being reduced.  38 C.F.R. § 3.951 (2006).  The veteran 
filed his claim for an increased rating in July 2001.  

Legal Criteria

Diagnostic Code 7505, which provides that tuberculosis of the 
kidney will be rated in accordance with §§ 4.88(b) or 4.89, 
whichever is appropriate.  

38 C.F.R. § 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  These graduated 
rating provisions are not applicable to the veteran's claim 
because service connection was not in effect for the 
veteran's inactive tuberculosis of the right kidney until 
December 1968.

38 C.F.R. § 4.88(b) provides that miliary tuberculosis is 
rated under Diagnostic Code 6311.  As an active disease, it 
is rated as 100 percent disabling.  Where it is inactive, it 
is rated under 38 C.F.R. § 4.88(c).  For one year after the 
date of inactivity, following active tuberculosis, a 100 
percent evaluation will be assigned.  Thereafter, the 
residuals would be rated under the specific body system or 
symptoms affected.  Consequently, the veteran's inactive 
tuberculosis of the right kidney will be evaluated under the 
specific body system or systems affected.

The Board notes that the veteran's right kidney disability 
during service was characterized by kidney stones.  
Consequently, the RO properly rated the veteran under the 
diagnostic code for kidney stones.  The criteria for 
nephrolithiasis provides for a maximum rating of 30 percent.  
For a rating in excess of 30 percent, the kidney disability 
is to be rated as hydronephrosis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  The diagnostic code for hydronephrosis 
provides that for a rating in excess of 30 percent, the 
disability is to be rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  38 
C.F.R. § 4.115a .

History and Analysis

Periodic VA tests dating from July 2001 to April 2004 reveal 
normal albumin and normal blood urea nitrogen (BUN).  A June 
2003 VA outpatient treatment note indicated that the veteran 
had a history of renal stones, with no current symptoms.

On VA examination in November 2001, the veteran reported day 
and night time frequency, as well as nocturia and hesitancy.  
The report revealed no acute nephritis or hospitalization for 
urinary tract disease.  There was no malignancy, 
catheterization or drainage procedures.  The veteran had no 
renal, colic, or bladder stones.  

Since the medical evidence of record, both VA and non-VA, 
dated subsequent to the July 2001 claim for an increased 
rating has not indicated that the veteran has had renal 
stones, abnormal albumin, abnormal BUN, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101, the 
veteran does not meet the criteria for a rating in excess of 
30 percent for his inactive non-pulmonary tuberculosis of the 
right kidney, complicated by hydronephroic changes and 
multiple renal calculus.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that an increased rating for 
inactive non-pulmonary tuberculosis of the right kidney, 
complicated by hydronephroic changes and multiple renal 
calculus, is not warranted.


PTSD

History 

In October 2001, the veteran's spouse asserted that the 
veteran had PTSD due to his military service.  She stated 
that the veteran had been a tunnel rat in Vietnam and that in 
this capacity he explored tunnels which contained hospital 
compartments, bunkers, guns, and booby-traps.  The veteran's 
spouse also stated that he became close friends with a man in 
boot camp who later died in Vietnam.  She stated that while 
the veteran was not with the soldier when he died, the 
veteran escorted the dead soldier's body back to the United 
States.  She asserts that those two stressors caused the 
veteran to develop PTSD.

The veteran's spouse submitted information about the soldier 
who died in Vietnam.  These documents discuss the heroic 
actions of the soldier just prior to his death.  She also 
provided a copy of a May 2004 email from the dead soldier's 
widow, confirming that the veteran had been a close friend of 
the soldier who died.  The widow also confirmed that the 
veteran escorted the dead soldier home.

The veteran's spouse supported her tunnel rat assertion with 
a buddy statement.  An August 2004 statement from a fellow 
veteran states that he served with the veteran in Vietnam.  
The buddy asserted that the veteran was a tunnel rat and that 
the veteran had earned a Combat Infantryman Badge (CIB), but 
had never received it.  The buddy believed that the paperwork 
for the CIB had been lost. 

Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

The veteran's service personnel records do verify that the 
veteran served in Vietnam beginning in July 1967.  However, 
these records indicate that from July 1967 onward the 
veteran's military occupation specialty was supply 
specialist.  These records further indicate that the 
veteran's classification was changed from supply specialist 
to "patient" from February 2, 1968 until his discharge in 
December 1968.  The service personnel records do not indicate 
that the veteran served in combat.

The service medical records reveal that the veteran was 
placed on the sick list on January 2, 1968 and that later 
that month he was shipped to Japan for kidney treatment.  
After over two months of treatment at the hospital in Japan, 
the veteran was sent to a United States Naval Hospital in St. 
Albans, New York.

The Board notes that the service medical records reveal no 
indication that the veteran had any psychiatric disability or 
that he was exposed to any traumatic events.  Furthermore, 
the post service medical records reveal no complaints or 
findings related to PTSD for more than 32 years after 
discharge from service.  The Board further notes that the 
veteran was diagnosed with dementia prior to receiving a 
diagnosis of PTSD. 

While the veteran was diagnosed as having PTSD by a VA 
psychiatrist in October 2001, and by a private physician in 
September 2004, the Board finds that the  preponderance of 
the evidence fails to show that he has PTSD due to a verified 
service stressor.  As shown below, the most probative 
evidence indicates that the veteran did not serve in combat, 
and that he does not have a verified in-service stressor.

While the veteran's buddy asserts that the veteran was a 
tunnel rat and that the veteran should have received a CIB, 
the record indicates otherwise.  The service personnel 
records indicate that the veteran was a supply specialist and 
do not indicate that the veteran had any exposure to combat.  
The service medical records are also silent to any treatment 
that would indicate exposure to combat.  The Board further 
notes that the post service records dated prior to October 
2001, including VA examination reports dated in December 
1969, January 1971, November 1974, and March 1982, contain no 
assertions by the veteran that he ever served in combat.  The 
veteran's buddy statement is outweighed by the other evidence 
of record.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed.Cir. 2006).  Since the most probative evidence indicates 
that the veteran did not serve in combat, service connection 
for PTSD can not be awarded absent a verified in-service 
stressor.  

In this case the veteran and his spouse have not submitted 
sufficient information to verify an in-service stressor.  As 
noted above, there is no probative evidence corroborating the 
assertion that the veteran served as a tunnel rat during his 
less than six months in Vietnam.  Additionally, the veteran's 
spouse does not claim that the veteran saw his soldier friend 
killed in Vietnam, only that the veteran escorted his body 
home.  Even the escorting home assertion is not verified by 
the record.  There is nothing in the veteran's service 
records showing that the veteran returned to the United 
States in November 1967 with the dead soldier's body.  The 
records reveal that the veteran remained in Vietnam from July 
1967 until he was shipped from a hospital in Vietnam to a 
hospital in Japan due to his right kidney disability in 
January 1968.

Since the preponderance of the evidence indicates that the 
veteran was not in combat and since none of the veteran's 
claimed stressors have been confirmed, service connection for 
PTSD is not warranted.  38 C.F.R. § 3.304(f). 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for inactive 
non-pulmonary tuberculosis of the right kidney, complicated 
by hydronephroic changes and multiple renal calculus, is 
denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran claims that he is entitled to service connection 
for hepatitis C due to his service in Vietnam.  In a November 
2006 Informal Hearing Presentation, the veteran's 
representative noted that during service the veteran received 
intravenous drugs and surgery for treatment of his kidney 
condition.  The representative requested that a medical 
opinion be obtained on this matter.  The record does reveal 
that the veteran underwent kidney surgery while in service.  
Furthermore, there is a June 2001 VA outpatient record that 
notes that the veteran was diagnosed with hepatitis C in 1993 
and that the veteran had no risk factors other than being a 
Vietnam era veteran.  Based on the veteran's medical history 
and the June 2001 VA outpatient record, the Board finds that 
a VA medical opinion should be obtained.

The veteran also claims that he has dementia due to his 
military service, including as a result of his service-
connected disability, or as a result of treatment of service-
connected disability.  In May 2004, the veteran's 
representative submitted a Physician's Questionnaire form.  
It was noted on the form that it was the physician's opinion 
that the veteran's dementia was proximately due to the 
veteran's service connected inactive non-pulmonary 
tuberculosis of the right kidney, complicated by 
hydronephroic changes and multiple renal calculus.  This 
statement provides no reasons and bases for the opinion, but 
is sufficient that the Board finds that a VA medical opinion 
should be obtained.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

While the veteran was notified of the evidence necessary to 
substantiate a claim of service connection, he was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted for any of his claims.  Therefore, on 
remand the veteran must be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
proper notice of the requirements imposed by the recent 
developments in case law.  

In light of the foregoing, the case is REMANDED for the 
following action:

1. Please send the veteran a letter with 
the notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is granted for any of his 
claims.  

2.  Please schedule the veteran for a VA 
psychiatric examination for his dementia 
disability.  The veteran's claims files 
should be provided to, and reviewed by, 
the examiner prior to examining the 
veteran.  The examiner should express an 
opinion as to whether it is at least as 
likely as not the veteran's current 
dementia is related to his military 
service, to include his service-connected 
kidney disability, or to treatment for 
the service-connected kidney disability.  
The examiner should take into 
consideration the May 2004 medical 
opinion and provide reasons and bases for 
all opinions provided.  

3.  Please schedule the veteran for the 
appropriate VA medical examination for 
hepatitis disability.  The veteran's 
claims files should be provided to, and 
reviewed by, the examiner prior to 
examining the veteran.  The examiner 
should express an opinion as to whether 
it is at least as likely as not the 
veteran's hepatitis C is related to his 
military service, including the surgery 
he had in service.  Reasons and bases for 
all opinions should be provided.

4.  If the veteran is unable to appear 
for the VA examinations listed above, the 
veteran's claims files should be provided 
to the appropriate physicians for review 
and for provision of the requested 
dementia and hepatitis C opinions.

5.  After the requested development has 
been accomplished, the RO should review 
the claims files and the development 
actions to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

6.  Upon completion of the above 
requested development reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


